Citation Nr: 1211525	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  

3.  Entitlement to service connection for inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to June 1981 and from August 2004 to March 2005.  The Veteran also served with the Army Reserves/National Guard between 1984 and 2005.  It is assumed he had various periods of active and inactive duty for training (e.g., weekend drills and Summer training exercises).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in October 2010.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service, nor is there any competent, credible evidence that any current psychiatric disorder is related to service.  

4.  The medical evidence of record establishes that the Veteran's left inguinal hernia, first manifested in 1984, was not present during his first period of active service, and did not increase in severity or otherwise worsen beyond the natural progression of the underlying disease process during his second period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

2.  The Veteran does not have an acquired psychiatric disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.306, 3.307, 3.309 (2011).  

3.  A left inguinal hernia was not incurred in or aggravated by active service nor may any current hernia be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's active and reserve service treatment records and all VA and private medical records, including multiple duplicate records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA for his psychiatric disability in December 2006.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claim for left inguinal hernia, the Board concludes that an examination is not needed because there is no credible or competent evidence establishing an in-service event, injury or disease which would support incurrence or aggravation of the hernia in service.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Relevant legal criteria, and particularly pertinent to the Veteran's active service from June 1977 to June 1981, and from August 2004 to March 2005, provide that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Further, where a veteran served 90 days or more and a psychoses manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2011).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Because of the Veteran's lengthy association with the Guard and Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD & Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, including PTSD due to sexual and physical assaults he experienced in 1978, during his first period of active service.  The Veteran testified that he was sexually assaulted by a base chaplain at a motel just off post when a snow storm prevented him from reporting to his training unit in March 1978.  He also alleges that three "draftees" took his clothes off and hung him out a second story barracks window, then dropped him to the ground on his first night in Germany in May 1978.  In a stressor statement, received in June 2007, the Veteran stated that he was young and didn't know who to trust and was afraid of what might happen if he told anyone about the rape, and said that he started drinking after that to self-medicate.  He said that he reported the barracks window incident to his company commander (CO), but that nothing was done about it.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

In this regard, the Board finds that the Veteran assertions concerning his alleged sexual abuse by an army chaplain in service is not only unsupported by any competent, credible evidence but is inconsistent with his earlier description of this incident to a healthcare provider prior to filing his claim for VA compensation benefits, and raises serious doubts as to his ability to provide accurate and reliable information.  As such, the Board accords little evidentiary weight to the Veteran's contentions.  

Specifically, the evidence showed that the Veteran was on medical hold pending a Chapter 9 separation (failed rehab for alcohol dependence) from the State National Guard Reserves when he was evaluated by psychiatric services in January 2005.  At that time, the Veteran provided a detailed and unvarnished description of his life since childhood, which included being sexually abused by a cousin when he was nine years old, and sodomized by a roommate in 1989 after passing out from alcohol intoxication.  The Veteran stated that he reported both of these incidents immediately.  He reported that he started drinking when he was 14 years old, began drinking regularly at age 16, and said that his drinking varied from daily to several times a week, with the longest period of sobriety being 2 years of mandatory abstinence.  He also reported that both his parents were alcoholics.  As to the incident involving the base chaplain, the Veteran reported that he had consensual sexual relations with the chaplain in 1978, in order to obtain an alibi for reporting late to his place of duty.  On mental status examination, the examiner noted that the Veteran's thought content centered around his history and lacked any delusional quality, and that he was alert and well oriented, and that his cognitive functioning appeared normal.  

In this case, the Board finds that the Veteran's self-described history in January 2005 to be more reliable and probative of the circumstances of the 1978 event, then his more recent assertions provided for the specific purpose of obtaining VA compensation benefits.  In 2005, the Veteran was pending a Chapter 9 discharge from a state national guard reserve unit and would not have had any reason to provide misleading or inaccurate information concerning this event.  On the contrary, since he was being discharged from service, there would have been no reason to fear any reprisal for reporting the incident accurately.  The fact that he reported other sexual assaults in his life, but described the 1978 incident as a voluntary encounter in order to obtain an alibi undermines not only the veracity of his current allegations that it was an unsolicited attack, but also his claim that he has been haunted by the traumatic experience for 29 years (see October 2007 stressor statement).  

Similarly, while the Veteran now asserts that he started drinking in 1978, as a means of self-medication, the evidence of record shows, unequivocally that his alcohol consumption and psychiatric problems began long before he entered military service.  When examined by VA (QTC) in December 2006, the Veteran reported a chronic dysphoric mood without remission since his early teenage years, and a history of injurious behavior whenever he felt abandoned beginning at age 13, manifested primarily by cutting himself.  Parenthetically, the evidence shows that the Veteran also reported a history of alcohol abuse dating back to his teens on several other occasions.  (i.e., November 2004 and January 2005 private reports).  On examination, the psychiatrist indicated that the Veteran had a long history of blaming others for his social and occupational problems, and that he lost every job he had due intoxication or being intoxicated, including his most recent job as a cashier after calling his former employer and "letting off steam" - the Veteran indicated that there was a pending harassment charge from this incident.  The Veteran also reported that he hadn't had a driver's license for over ten years due to more than five DUI's, and said that he was given six months probation for indecent exposure to a four year old child in May 2005.  The examiner noted that the Veteran also blamed this incident on being intoxicated and that he claimed to have blacked-out and didn't mean to expose himself.  

The examiner indicated that other than the Veteran's history of alcohol dependence dating back to adolescence, multiple legal charges with failure to conform with social norms as concerns lawful behaviors, his inability to demonstrate self responsibility as evidence by repeated failure to sustain consistent work behavior and relying on those he has been in relationships with to support him, and his aggressiveness, chronic feelings of dysphoria, emptiness and poor impulse control, there was no evidence of either an unpolar or bipolar disorder, or any anxiety or psychotic disorder, categorically.  The examiner opined that the Veteran's primary disorder was substance abuse and that the appropriate diagnosis was alcohol dependence and not major depressive disorder.  The examiner also commented that the Veteran was not a reliable historian and that there was an element of deceitfulness when describing his personal history.  

In this regard, the Board notes that another private psychiatrist in December 2007 also questioned the Veteran's veracity for providing reliable and truthful information.  At that time, the examiner noted that the Veteran was seen in the ER for suicidal ideations, but that he later admitted to being homeless and needing shelter for the night.  The examiner indicated that the Veteran had a long history of problems associated with alcohol abuse, and that it was quite a challenge to obtain a clear story from him, noting that he told him (the physician) things that differed from what he told a social worker, as well as things that differed from what he reported on previous occasions.  He pointed out that the Veteran initially reported alcoholism in both parents, but denied any history of family alcoholism or any psychiatric history when evaluated in 2001 and 2003, and that he now reports that his sister killed herself and that a brother burned down a house.  

In reviewing the Veteran's service personnel records, the Board notes that while he received several non-judicial punishments in service, he did not receive any poor evaluations during his active military service.  The records showed that he received an Article 15 in April 1979 for unauthorized use of a 1/4-ton truck (pickup truck), and another Article 15 for refusing to salute the company executive officer in his office in January 1980.  He received an Article 15 in March 1980 for letting the air out of the tires of a carryall, and another Article 15 in August 1980 for being AWOL (it appears that this punishment was for being late to his place of duty three times in one week).  

The Veteran's service treatment records showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems or hernia in service.  At the time of his service enlistment examination in January 1977, the Veteran reported a history of trouble sleeping, which the examiner indicated was due to mild insomnia.  On a Report of Medical History (RMH) in May 1978, the Veteran reported a history of insomnia and depression or excessive worry, but did not elaborate as to the nature of his complaints, nor did the report indicate any pertinent abnormalities.  

Parenthetically, the Board notes that on the May 1978 report, the Veteran responded "don't know" to some 29 items concerning whether he had any current or history of various maladies, including swollen or painful joints, headaches, dizziness or fainting spells, eye trouble, shortness of breath, heart palpitations or stomach or intestinal problems.  That the Veteran would not know whether he had any signs or symptoms associated with common physical ailments, when he denied any such history only 16 months earlier and was not seen on sick call for any related problems in service, reflects poorly his veracity as an accurate and reliable historian.  

Moreover, on a RMH for separation from service in March 1981, the Veteran indicated that he did not know if he had any trouble sleeping, depression or excessive worry, or nervous trouble.  Significantly, no pertinent abnormalities were noted on examination at that time.  Parenthetically, the Board notes that the Veteran specifically denied any stomach or intestinal problems, indigestion, or hernia, and no pertinent abnormalities were noted on examination.  

VA treatment records showed that the Veteran was admitted to a VA hospital in May 1982, after his wife, who was serving in the Army in Germany, stopped sending him his allowance money and stopped writing.  At that time, the Veteran reported that he was depressed and had not been eating for a few weeks and was just drinking beer.  The examiner indicated that the Veteran's depression did not seem to be pronounced and appeared to be situational, as it subsided as soon as he was in the protective hospital environment.  He also noted that the Veteran was rather ambivalent about being in the hospital and contradicted himself several times when questioned about the circumstance and the reasons leading up to his hospitalization.  He noted that the Veteran appeared egocentric with little concern for others as long as it met his own needs.  On mental status examination, there was no evidence of a thought disorder or delusional disorder.  The Veteran was in good contact his environment, was well oriented, and his memory was intact.  The examiner commented that the Veteran did not appear to have much insight necessary change his own attitude towards life, but rather, was inclined to blame his circumstances on other people for his misfortune.  The diagnoses included adjustment disorder with mixed emotional features and borderline personality disorder.  

On a RMH for enlistment into the Army National Guard in July 1984, the Veteran specifically denied any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort, and no pertinent abnormalities were noted on examination.  The Veteran was noted to have a small left inguinal hernia on examination and subsequently underwent hernia repair in July 1984, prior to acceptance into the National Guard.  The Veteran made no mention of any psychiatric symptoms or problems on RMHs in December 1988 and June 1992, and no pertinent abnormalities were noted on either examination.  The Veteran reported depression or excessive worry on a RMH in October 1997, but no pertinent abnormalities were noted on examination.  

The evidentiary record also includes numerous private medical reports showing treatment for chronic alcoholism on numerous occasions from 1983 to the present.  

The Board notes that while the Veteran was on active duty (reserve unit activated) from August 2004 to March 2005, the evidence showed that he was on medical hold for nearly the entire period of active service, and that he had no foreign service during that period of service.  The evidence showed that the Veteran was referred by his chain of command for treatment of his alcoholism in November 2004, at which time he reported that his alcohol abuse dated back to his teens.  On a RMH in May 2005, the Veteran reported nervous trouble, frequent trouble sleeping, and depression or excessive worry, and indicated that he had received counseling for his alcoholism.  He also reported that he had been unable to hold a job due to drinking.  On examination, the Veteran's psychiatric status was normal and no pertinent abnormalities were noted.  

As to the Veteran's testimony at the hearing before the undersigned in October 2010, the Board finds that his assertions are inconsistent with his prior statements and are not supported by even a scintilla of competent, credible evidence.  Therefore, the Board finds that the Veteran is not a reliable historian and that his testimony is not believable or credible.  

Specifically, the Veteran testified that "they" would not treat him for his psychiatric problems at Ft Dix after the incident in 1978 because he was on APO deployment, and that "they" told him that he would be treated when he got to his final destination in Germany.  He further testified that he was hospitalized for 30 days of "rehab" to work out his depression in Germany, and that he received continuous treatment for psychiatric problems until he was discharged from service in 1981.  (T p.9-13).  However, in a letter received in October 2010, the Veteran stated that while he confronted the base chaplain about the incident, he did not report it to anyone, and that he kept it to himself for the past 29 years.  

At this point, the Board notes that the Veteran's service treatment records appear to be complete, and showed that he was seen on numerous occasions for various maladies throughout his entire his four years of active service.  That the only records that would be missing from his file would be only those that pertained to his psychiatric complaints is not rational or believable.  Furthermore, on a RMH for separation from service in March 1981, the Veteran specifically denied any history of treatment for any mental conditions or that he had ever been a patient in any type of hospital.  

As to the Veteran testimony that he was treated at a VA hospital for psychiatric problems in service in 1981, the Board notes that on his original claim for VA compensation benefits, received in August 1982, the Veteran reported that his first treatment by VA was in May 1982.  As discussed above, the record showed that the Veteran's treatment in 1982 was for situational anxiety related to marital problems subsequent to service.  Significantly, neither the Veteran nor the hospital report indicated any prior history of psychiatric treatment at that time.  

Concerning the Veteran's assertion that he was dropped from a second story barracks window by three "draftees" and that his CO did not take any action on his complaint, the Board finds nothing in the service personnel or treatment records to support that assertion.  That his CO would not investigate the matter, or that the Veteran would not have, at the very least, sought medical attention for any residual injuries is not believable.  The service treatment records showed that the Veteran went on sick call for all sorts of minor maladies, including a nose bleed, a rash, an infected facial hair, and even a small cut on his face.  That the Veteran would be hung by his feet and dropped two stories - while naked- and not suffer at least some minor cuts or abrasions is unlikely.  Furthermore, the Board finds that the Veteran's assertion that the individuals that hung him out the window were "draftees" wanting to extract some kind of punishment on him because he had volunteered for service further illustrates his propensity for exaggeration.  That is, the military draft was discontinued in 1973.  Therefore, the Veteran's claim that the individuals who hung him out the window in 1978 were "draftees" is not factually plausible.  

Finally, at the hearing, the Veteran testified that he was diagnosed with PTSD by several healthcare providers over the years.  However, he has not provided any objective evidence to support that assertion.  Furthermore, a review of the evidentiary record fails to reveal any such diagnosis, nor do any of the medical reports or record relate the Veteran's current psychiatric problems to service.  On the contrary, the QTC examiner in December 2006, opined that the Veteran's current psychiatric problems were due to his chronic alcoholism.  

Based on the discussion above, the Board finds that the Veteran is not a reliable historian and that his contentions of chronic psychiatric problems since service is not supported by any competent medical or credible persuasive evidence and is of no probative value.  

Left Inguinal Hernia

At the hearing in October 2010, the Veteran testified that while his left inguinal hernia was not found until 1984, he believes that it was incurred during his first period of service from 1977 to 1981.  In the alternative, the Veteran asserted that he believes that his hernia was aggravated during his second period of active service from August 2004 to March 2005.  The Veteran testified that he noticed a bulge in his stomach during his second period of active service, but that he didn't seek medical attention or report the problem at the time of his separation examination, because he was distracted by his other maladies and blames himself for not reporting it earlier.  (T p. 2-7).  

Initially, the Board notes that the Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis for any hernia problems during his first period of active service from 1977 to 1981.  In fact, the Veteran specifically denied any history of hernia on a RMH for separation from service in March 1981, and no pertinent abnormalities were noted on examination at that time.  The service records showed that the Veteran was treated for testicular pain on two consecutive days in February 1981.  However, other than some palpable tenderness to the spermatic cord, no pertinent abnormalities were noted.  The diagnosis was epidymitis.  

The first evidence of a left inguinal hernia was noted on the Veteran's enlistment examination for the Army National Guard in July 1984.  The evidence showed that the Veteran underwent hernia repair at a private facility in July 1984, at which time he reported the onset of inguinal pain several weeks earlier.  A letter from the Department of Labor and Industries, dated in August 1984, indicated that the Veteran's hernia injury occurred in April 1984.  

At this point, the Board notes that the evidence of record concerning his hernia treatment in 1984 was submitted to VA by the Veteran.  Although the Veteran reported on a RMH in 1992, that his hernia surgery was paid for by his employer, he has not provided VA with authorization to obtain any related treatment records from his former employer or any information concerning his claim for workman's compensation.  While the Veteran testified that treating healthcare providers in 1984 weren't sure whether his hernia was work related or incurred in service, he has not provided any evidence to support that assertion.  Based on the current evidence of record showing the onset of his hernia in April 1984, and the absence of any objective or competent, credible evidence to the contrary, the Board finds that the preponderance of the evidence showed that the Veteran's hernia was the result of a work related injury incurred more than three years after his discharge from active service.  

Thus, the Board finds that there is clear and unmistakable evidence that the Veteran's left inguinal hernia pre-existed his second period of active service in 2004.  Additionally, the service treatment records for his second period of active service were completely silent for any complaints or findings of a recurrence of the inguinal hernia.  The service records showed that the Veteran was treated for abdominal discomfort twice in January 2005, however, there was no evidence of any abdominal masses, tenderness, or other pertinent abnormalities indicative of a recurrence of the inguinal hernia.  Other than a history of hernia repair, his separation examination in May 2005 showed no pertinent abnormalities or any recurrence of the left inguinal hernia.  

Additional private treatment records showed that the Veteran was treated on numerous occasions for various maladies from 2005 to 2010.  Significantly, the records were completely silent for any complaints, findings or evidence of a recurrence of the left inguinal hernia.  (See, i.e., November 2007 and March 2009 VA treatment notes).  In fact, a VA treatment note in April 2008 showed that the Veteran was seen for complaints of chronic right inguinal pain, which he reported had been present since his hernia repair surgery in 1984.  However, no hernias were noted on examination.  The first evidence of any left inguinal problems subsequent to service, was noted on a VA treatment report dated in February 2010.  At that time, the Veteran reported a history of persistent left inguinal pain since December 2009.  

Concerning the Veteran's testimony, that he would have a recurrence of the left inguinal hernia while on active duty in 2004/05, but not seek medical attention or tell anyone for more than four years, including when seen by VA for pain in the right inguinal area in 2008, is neither convincing nor believable.  Given the Veteran's proclivity for exaggeration, and the lack of any objective evidence to support his assertions, the Board finds that he is not a reliable historian or credible.  

In the absence of any objective or persuasive competent, credible evidence of a recurrence of the hernia or a worsening of the underlying disability during service, the Board finds no basis to find that the pre-existing left inguinal hernia was aggravated in service.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merit of the issues adjudicated in this decision.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Service connection for left inguinal hernia is denied.  




______________________________________________
John Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


